         Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                             Civil Action No.
                             Plaintiff,
                                                             2:20-cv-00776-JMG
        v.

 DAVID FELDMAN, et al.,

                             Defendants.




                                          ORDER

       AND NOW, to wit, as of this ____ day of ____________, 2020, upon due consideration,

it is hereby ORDERED and DECREED that Defendants’ Rule 12(b)(6)

Motion to Dismiss Count V -Fraud- of Plaintiff’s Amended Complaint with Prejudice is

GRANTED.




                                     BY THE COURT:




                                     ____________________________________
                                     HON. JOHN M. GALLAGHER
                                     U.S.D.J.




                      1
         Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 2 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                Civil Action No.
                               Plaintiff,
                                                                2:20-cv-00776-JMG
        v.

 DAVID FELDMAN, et al.,

                               Defendants.




       DEFENDANTS’ DAVID FELDMAN, BARE KNUCKLE, LLC, BARE KNUCKLE
              BOXING, LLC, ABC CORP. 1-15, AND JOHN DOES 1-5 ’S
               MOTION TO DISMISS COUNT V- FRAUD- OF
                   PLAINTIFF’S AMENDED COMPLAINT

To The Honorable Court:

       For the reasons set forth in the accompanying Memorandum of Law, your Defendants

respectfully request that this Court to DISMISS WITH PREJUDICE Count V -Fraud- of

Plaintiff’s Complaint, in accordance with Rules 12(b)(6) of the Federal Rules of

Civil Procedure.
                                             Respectfully submitted,

       06/19/2020                            LAW OFFICE OF SIMON ROSEN, PLLC

                                             By: /Simon Rosen, Esq./ (#6279)

                                             Counsel for Defendants/Movants



                        2
           Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 3 of 8




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    EDWARD STEWART,                                              Civil Action No.
                                Plaintiff,
                                                                2:20-cv-00776-JMG
          v.

    DAVID FELDMAN, et al.,

                                Defendants.




             MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ DAVID
            FELDMAN, BARE KNUCKLE, LLC, BARE KNUCKLE BOXING, LLC,
                        ABC CORP. 1-15, AND JOHN DOES 1-5 ’S
           MOTION TO DISMISS COUNT V (FRAUD) OF PLAINTIFF’S COMPLAINT



         Defendants David Feldman, Bare Knuckle, LLC, Bare Knuckle Boxing, LLC, ABC Corp.

1-15, and John Does 1-15 (collectively, the “Feldman Defendants”), by and through their

undersigned counsel, and in accordance with Fed. R. Civ. P. 12(b)(6), hereby submit this

memorandum of law in support of their motion to dismiss Count V (Fraud) of plaintiff’s Complaint

filed June 5, 2020 (the “Amended Complaint”) with prejudice.1




1
    A true and correct copy of the Amended Complaint is attached as Exhibit A.
                          3
           Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 4 of 8




I.       INTRODUCTION

         On May 6, 2020, this Court issued a Memorandum Opinion and Order granting, in part,

Defendants’ Rule 12(b) motion to dismiss plaintiff’s claims for accounting, constructive trust, and

fraud.    The Court entered the dismissal without prejudice, with leave for plaintiff to file an

amended complaint. A copy of the Court’s Memorandum Opinion is attached as Exhibit B and

incorporated by reference as though fully set forth herein and made a part hereof.

         On June 5, 2020, plaintiff filed an Amended Complaint, omitting the constructive trust

and accounting claims, but re-pleading the fraud claim as Count V, which fraud claim had been

dismissed without prejudice. It is defendants’ position that the fraud claim, as set forth in the

Amended Complaint, remains fatally flawed, and therefore should be dismissed, with prejudice,

as a matter of law, pursuant to Rule 12(b)(6).

II.      ARGUMENT

         A.     Applicable Legal Standard

         When considering a Rule 12(b) motion to dismiss, the Court must “accept the complaint’s

allegations as true, read those allegations in the light most favorable to the plaintiff, and determine

whether a reasonable reading indicates that relief may be warranted.” Umland v. PLANCO Fin.

Servs., Inc., 542 F.3d 59, 64 (3d Cir. 2008). The Court, however, is not “bound to accept as true

a legal conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S.

265, 286 (1986) (cited with approval in Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

Twombly holds that, to survive a motion to dismiss, a plaintiff must allege facts sufficient to “raise

a right to relief above the speculative level,” presenting more than “labels and conclusions, and a

formulaic recitation of the elements of a cause of action.” 550 U.S. at 555. A “complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). Thus, “it is clear

                         4
         Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 5 of 8




that conclusory or ‘bare-bones’ allegations will no longer survive a motion to dismiss: threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To avoid dismissal, “all

civil complaints must now set out sufficient factual matter to show that the claim is facially

plausible.” Id. Allegations that are “no more than conclusions” are not entitled to the assumption

of truth. Santiago v. Warminster Township, 629 F.3d 121, 130 (3d Cir. 2010).

B.      Plaintiff Fails to Plead A Justiciable Fraud Claim.

       Count V of the Amended Complaint, for fraud, remains fatally flawed, and should be

dismissed as it was in the original Complaint. In its original decision dismissing the fraud count

in the Complaint, this Court opined that fraud was not pleaded with sufficient specificity. This

Court noted, at Page 4 of its Opinion, that plaintiff did not specify “how” plaintiff was defrauded.

Movants respectfully submit that plaintiff continues not to specify, with the requisite particularity

pertaining to scrutiny of fraud pleading, how plaintiff was defrauded by defendants.

        It is well-settled that fraud must be pleaded with specificity, and “how” the plaintiff was

defrauded, likewise must be specifically pleaded. This concept goes hand-in-hand with the Rule

9(b) of the Federal Rules of Civil Procedure, which mandates in relevant part that,

       “ In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” [Emphasis added.]

       Review of Count V for fraud demonstrates a lack of the requisite particularity. To wit:

       Paragraph 110 of the Amended Complaint alleges that,

               “ . . . Stewart would receive 40% of the business in return . . .”. [Emph. added.]

       The facts as alleged are that there were a series of companies involved in a series of

transactions. Review of the Complaint reveals an allegation of multiple businesses. Specificity

requires that plaintiff specify how plaintiff was defrauded- was he defrauded by being promised a

                        5
          Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 6 of 8




piece of everything defendants were involved in- all businesses- all companies- all enterprises?

Instead, defendants broad-brush a general allegation that Stewart was defrauded by being promised

40% of “the business”, without defining anywhere in the Amended Complaint what “the business”

means. This represents an example of lack of specificity as required by Rule 9(b).

        As argued above, this Court, dismissed the fraud claim on May 6, 2020, compelling

plaintiff to refile an Amended Complaint. Plaintiff was afforded Thirty (30) days to ponder the

situation, given ample opportunity to specify how defendants defrauded plaintiff. This Court can

take judicial notice of the fact that the Amended Complaint was filed on the final day, the 30th day,

plaintiff taking the full 30 days to figure out and verbalize the fraud purportedly perpetrated upon

him by defendants. Yet, Paragraph 112, proffered by plaintiff to show the Court exactly how plaintiff

was defrauded, is woefully short of alleging fraud. Paragraph 112 of the Amended Complaint

alleges fraud was commited by defendants by,

        “ . . . by promising to execute a formal agreement, by promising to provide financial

        documents, and by giving him VIP status during BKFC events.”

        This is the crux of the “how” as alleged by plaintiff in retort to the Court’s imploring the

plaintiff to plead “how” plaintiff was defrauded. Well, defendants submit that Paragraph 112

shows no fraud, at best it sets forth a promissory estoppel argument.

        Is a promise to “execute a formal agreement” actionable fraud? A promise to provide

financial document fraud? Is providing someone “VIP status” to boxing events fraud?

        Under Penna. law, requisite elements of fraud are causation and justifiable reliance. See,

for example, Weinberg v. Sun Co., Inc, 777 A.2d at 446 (footnote omitted). See also Yocca v.

Pittsburgh Steelers Sports, Inc., 854 A.2d 425, 438 (Pa. 2004).

        Here, the acts of not signing an agreement, not providing financial records, and giving

someone free seats to boxing events do not equate to actionable fraud. Conversely:


                         6
            Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 7 of 8




    1. Providing false records; or

    2. Fabricating phony contracts; or


    3. Giving someone free VIP seats to boxing events and telling that somone that you are

the owner of the Philadelphia Eagles to extract money out of them . ..

          . . . those are all acts for fraud. The problem for plaintiff? None of that happened in this case

at bar.

          Likewise, assuming, arguendo, that defendants formed separate businesses, there is no

particularity as to how operating separate businesses constitutes fraud. There is no co-mingling of

funds, no basis for fraud. It is permissible under the law to form separate businesses for separate

events or occurrences. Further, plaintiff’s fraud count on its face is vague and ambiguous by plaintiff

claiming entitlement to “the business” when it is clear from the pleadings that the multiple

defendants operated multiple businesses. This is not actionable fraud.


           Count V does not set forth material misrepresentations of fact which plaintiff justifiably

relied upon causing damages to plaintiff. For these reasons, the fraud count should be properly

dismissed with prejudice.

III. CONCLUSION

          For the above-stated reasons, this Court should GRANT the within Motion to Dismiss, and

Count V- Fraud- of plaintiff’s Amended Complaint should be dismissed with prejudice.



                                                  Respectfully submitted,

                                                  LAW OFFICE OF SIMON ROSEN, PLLC

          Dated: June 19, 2020

                                                  By: /Simon Rosen, Esq./ (#6279)

                                                        Counsel for Defendants/Movants
                           7
         Case 2:20-cv-00776-JMG Document 18 Filed 06/19/20 Page 8 of 8




                                CERTIFICATE OF SERVICE


I, Simon Rosen, Esq., hereby Certify that a true and correct copy
of the within Motion to Dismiss and accompanying papers was
duly served upon all interested by parties on 6-19-20 through the
Court’s ECF Filing system.

Dated: 6-19-20                  /Simon Rosen, Esq./




                        8
